Citation Nr: 0812512	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-32 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder to include dysthymia, personality disorder and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Offices (RO), in St. Petersburg, 
Florida, and in Columbia, South Carolina.

The claim for a mental disorder was initially denied in a 
December 1979 rating decision.  The veteran was notified of 
this decision and he did not file an appeal. Rating actions 
from which an appeal is not perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2002, the veteran's file was transferred from the RO 
in St. Petersburg, Florida, to the RO in Columbia, South 
Carolina.

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disorder to include dysthymia, personality 
disorder and bipolar disorder was remanded in July 2006 and 
has been returned to the Board for review.  

As noted in the prior remand, at the hearing before the Board 
in March 2005, the veteran raised the issue of entitlement to 
service connection for a psychiatric disorder as secondary to 
the service-connected lumbar spine disability.  The Board 
notes that the issue of service connection for depression as 
due to a service-connected disability was denied in an April 
2003 rating decision.  The veteran was notified of this 
decision and he did not file an appeal.  This decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Board 
again refers the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for depression as due to a service-connected disability to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied in a 
December 1979 rating decision.  It was held that a 
personality disorder was a constitutional or developmental 
disorder and was not subject to service connection.  The 
veteran was notified of this determination, and did not 
perfect a timely appeal to the decision.

2.  In June 1986, in an unappealed rating action, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection a 
psychiatric disorder.  In August 1990, the Board determined 
that new and material evidence had not been received to 
reopen the claim for service connection a psychiatric 
disorder.  Thereafter, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a psychiatric disorder, in 
unappealed rating decisions in December 1993 and October 
1994. 

3.  In September 2000, the Board determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a psychiatric disorder to include 
posttraumatic stress disorder (PTSD).   

3.  Evidence associated with the claims file since the 
September 2000 Board decision regarding a psychiatric 
disorder to include dysthymia, personality disorder and 
bipolar disorder is cumulative and redundant, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The additional evidence received since the September 2000 
Board decision is not new and material; thus, the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder to include 
dysthymia, personality disorder and bipolar disorder, have 
not been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  

Here, the VCAA duty to notify and assist has been satisfied.  
Notice as to what evidence needed has been provided, and 
there is no indication that there is additional evidence or 
development that should be undertaken.  During the pendency 
of this appeal, Kent v. Nicholson, 20 Vet. App. 1 (2006), was 
issued, which established new requirements regarding the VCAA 
notice and claims that had been previously denied.  The Board 
finds that the VCAA notice issued in July 2006 adequately 
explained the requirements for reopening a claim of service 
connection.  Further, the veteran was notified of the type of 
evidence necessary to establish a disability rating and 
effective date for that disability.  Although the notice was 
not sent until after the initial rating denying the claim, 
the Board finds that any defect with respect to the timing of 
the required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Specifically, the claim was 
readjudicated after the notice was provided.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the records in 
connection with the appellant's claim.  For the above 
reasons, the Board finds that development of the record is 
sufficiently complete to permit a fair and just resolution of 
the appeal, and there has been no prejudicial failure of 
notice or assistance to the appellant.  



Reopening a claim for service connection for a psychiatric 
disorder

In December 1979, service connection was denied for a nervous 
condition as there was no evidence of an acquired psychiatric 
disorder at that time.  The veteran did not perfect a timely 
appeal to that determination, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Service connection was denied for a nervous disorder in an 
unappealed rating decision dated in June 1986.  In August 
1990, the Board determined that new and material evidence had 
not been received to reopen the claim for service connection, 
noting that a chronic acquired psychiatric disorder had not 
been shown in service.  Thereafter, the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for a psychiatric disorder in 
unappealed rating decisions in August 1991, December 1993, 
and October 1994.  

In September 2000, the Board determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a psychiatric disorder, to include 
PTSD.      

The Board decision is final.  38 U.S.C.A. § 7104.  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The veteran applied to reopen this claim in August 2002.  In 
a June 2003 rating action, the RO denied the claim.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); see also 38 C.F.R. § 3.303 (2007).  

Evidence of record at the time of the prior denial in 
September 2000 included the veteran's service medical 
records.  There were no reported complaints, findings, or 
diagnoses regarding a psychiatric disorder during service.  
Further, a report of a post service VA examination conducted 
in May 1975 indicated that the veteran was considered 
psychiatrically normal.  A VA diagnosis of personality 
disorder was reported in 1979, seven years subsequent to 
service discharge.  Subsequent psychiatric reports (including 
private, VA, and Social Security Administration (SSA) 
records) show that the veteran received medical care for 
variously diagnosed psychiatric disorders to include 
anti-social personality, major depression, cocaine abuse, 
alcohol abuse, crack dependence, and dysthymia.  The Board 
determined that none of the evidence showed that a diagnosed 
psychiatric disorder was causally related to military 
service. 

It must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105.  

Pertinent evidence associated with the claims file since the 
Board's September 2000 decision includes duplicate medical 
records, the testimony and written statements of the veteran, 
as well as, SSA, private and VA medical records.  

The veteran's written statements and testimony regarding his 
disorders does not add anything to his earlier statements.  
He continues to suggest that he has a psychiatric disorder 
that had its onset during service.  However, without 
supporting medical documentation and opinions, the veteran's 
statements are in essence cumulative and redundant.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  

Some of the medical records were not part of the record at 
the time of the September 2000 decision.  While these records 
show current treatment for variously diagnosed psychiatric 
disorders (to include marijuana abuse, rule out 
schizophrenia, mood disorder, and bipolar disorder), these 
records do not contain any medical opinion of a nexus between 
a psychiatric disorder and his military service.  The 
evidence consists primarily of records of treatment many 
years after service that does not indicate in any way that a 
psychiatric disability should be service connected (i.e., 
that it was incurred in or aggravated by service).  Such 
evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
Because there is no reasonable possibility that the new 
evidence will raise a reasonable possibility of 
substantiating the claim, it is not "new and material" 
within the meaning of 38 C.F.R. § 3.156(a).

The Board also considered the duplicate copies of medical 
records.  Duplicate copies of records previously considered 
are not considered "new" evidence.  As they have been 
previously considered, they do not add to the evidentiary 
picture.  

As new and material evidence has not been submitted, the 
application to reopen the claims for service connection for a 
psychiatric disability is denied.


ORDER

New and material evidence has not been received to warrant 
reopening the claim of service connection for a psychiatric 
disorder to include dysthymia, personality disorder and 
bipolar disorder, and the appeal is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


